 



Exhibit 10.10
EXECUTION COPY

     
 
     

REGISTRATION RIGHTS AGREEMENT
DOANE PET CARE ENTERPRISES, INC.
Dated as of October 24, 2005

     
 
     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page 1   Registrations Upon Request     1
 
 
  1.1     Requests by OTPP     1  
 
  1.2     Registration Statement Form     3  
 
  1.3     Expenses     3  
 
  1.4     Priority in Demand Registrations     3  
 
  1.5     Right to Withdraw     4  
 
                    2   Incidental Registrations     4  
 
                    3   Registration Procedures     5  
 
                    4   Underwritten Offerings     11  
 
  4.1     Underwriting Agreement     11  
 
  4.2     Selection of Underwriters     11  
 
                    5   Holdback Agreements     12  
 
                    6   Preparation; Reasonable Investigation     13  
 
                    7   No Grant of Future Registration Rights     13  
 
                    8   Indemnification     13  
 
  8.1     Indemnification by the Company     13  
 
  8.2     Indemnification by the Sellers     14  
 
  8.3     Notices of Claims, etc     15  
 
  8.4     Other Indemnification     16  
 
  8.5     Indemnification Payments     16  
 
  8.6     Other Remedies     16  
 
                    9   Representations and Warranties     17  
 
                    10   Definitions     18  
 
                    11   Miscellaneous     20  
 
  11.1     Rule 144, etc     20  
 
  11.2     Successors, Assigns and Transferees     20  
 
  11.3     Stock Splits, etc     21  
 
  11.4     Amendment and Modification     21  
 
  11.5     Additional Management Stockholders     22  
 
  11.6     Governing Law; Jurisdiction     22  
 
  11.7     Invalidity of Provision     22  
 
  11.8     Notices     23  
 
  11.9     Headings; Execution in Counterparts     24  
 
  11.10     Injunctive Relief     24  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                                      Page
 
    11.11     Trial by Jury     24  
 
    11.12     Term     24  
 
    11.13     Further Assurances     24  
 
    11.14     Entire Agreement     25  

Schedule A — Management Stockholders

ii



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          REGISTRATION RIGHTS AGREEMENT, dated as of October 24, 2005, by and
among Doane Pet Care Enterprises, Inc., a Delaware corporation (the “Company”),
Ontario Teachers’ Pension Plan Board, a corporation without share capital
organized under the laws of Ontario, Canada (“OTPP”), and Douglas J. Cahill, and
any other employee of the Company or its subsidiaries who may become a party to
this Agreement pursuant to Section 11.5 hereof (collectively, the “Management
Stockholders”). OTPP and the Management Stockholders are hereinafter referred to
collectively as the “Stockholders”. Capitalized terms used herein without
definition are defined in Section 10.
     1. Registrations Upon Request.
     1.1 Requests by OTPP.
     (a) Notice of Request. At any time, and from time to time, OTPP shall have
the right to request that the Company effect the registration under the
Securities Act of all or a portion of the Registrable Securities owned by OTPP,
each such request to specify the intended method or methods of disposition
thereof (it being understood and agreed that the right to request registration
on a Shelf Registration Statement shall be governed by Section 1.1(b)). Upon any
such request, the Company will promptly, but in any event within 20 days, give
written notice of such request to all Management Stockholders and thereupon the
Company will, subject to Section 1.4,
     (i) use its best efforts to effect the prompt registration under the
Securities Act of:
     1. the Registrable Securities which the Company has been so requested to
register by OTPP, and
     2. all other Registrable Securities which the Company has been requested to
register by the Management Stockholders (provided, that such request shall not
be for a greater portion of such Management Stockholders’ Registrable Securities
than the portion requested by OTPP) by written request given to the Company by
such holders within 20 days after the giving of such written notice by the
Company to such Management Stockholders,
all to the extent required to permit the disposition of the Registrable
Securities so to be registered in accordance with the intended method or methods
of disposition of OTPP; and

 



--------------------------------------------------------------------------------



 



     (ii) if requested by OTPP, obtain acceleration of the effective date of the
registration statement relating to such registration.
     (b) Shelf Registration. The right of OTPP to request a registration of
Registrable Securities pursuant to Section 1.1(a) shall include the right, from
and after the first anniversary of an IPO, to request that the Company file a
registration statement to permit the requesting holder to sell Registrable
Securities on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act (or any similar rule that may be adopted by the Commission) in
accordance with the intended method or methods of disposition by such requesting
holder (a “Shelf Registration Statement”); it being understood, for the
avoidance of doubt, that, if OTPP makes a request to effectuate a registration
in the manner contemplated by this Section 1.1(b), the Management Stockholders
shall have the right (subject to the limitations regarding the Management
Stockholders’ right to participate in a registration pursuant to this
Section 1.1) to include Registrable Securities in such Shelf Registration
Statement. Notwithstanding anything to the contrary herein,
     (i) upon any Shelf Registration Statement having been declared effective,
the Company shall use reasonable best efforts to keep such Shelf Registration
Statement continuously effective in order to permit the prospectus included
therein to be usable by the holders of Registrable Securities until the earlier
of (x) such time as all Registrable Securities that could be sold under such
Shelf Registration Statement have been sold or are no longer outstanding; (y)
two years from the date of effectiveness; and (z) the date that OTPP can sell
all Registrable Securities held by it in accordance with Rule 144(k) under the
Securities Act;
     (ii) if at any time following the effectiveness of any Shelf Registration
Statement, OTPP desires to sell Registrable Securities pursuant thereto, such
holder shall notify the Company of such intent at least ten Business Days prior
to any such sale (any such proposed transaction, a “Take-Down Transaction”), and
the Company thereupon shall prepare and file within ten Business Days after
receipt of such notice a prospectus supplement or post-effective amendment to
the Shelf Registration Statement, as necessary, to permit the consummation of
such Take-Down Transaction;
     (iii) upon receipt of notice from OTPP regarding a Take-Down Transaction as
provided in clause (ii) of this Section 1.1(b), the Company shall immediately
deliver notice to any other holders of Registrable Securities whose Registrable
Securities have been included in such Shelf

2



--------------------------------------------------------------------------------



 



Registration Statement and shall permit such holders to participate in such
Take-Down Transaction (subject to Section 1.4), it being understood, for the
avoidance of doubt, that no holder other than OTPP shall have the right to
initiate a Take-Down Transaction; and
     (iv) each holder who participates in a Take-Down Transaction shall be
deemed through such participation to have represented to the Company that any
information previously supplied by such holder to the Company in writing for
inclusion in the Shelf Registration Statement, unless modified by such holder by
written notice to the Company, remains accurate as of the date of the prospectus
supplement or amendment to the Shelf Registration Statement, as applicable.
     1.2 Registration Statement Form. A registration requested pursuant to
Section 1.1 shall be effected by the filing of a registration statement on a
form agreed to by OTPP.
     1.3 Expenses. The Company shall pay, and shall be responsible for, all
Registration Expenses in connection with any registration requested under
Section 1.1; provided that each seller of Registrable Securities shall pay (a)
all Registration Expenses to the extent required to be paid by such seller under
applicable law and (b) its pro rata share (based on the number of Registrable
Securities included in such offering) of all underwriting discounts and
commissions and transfer taxes, if any.
     1.4 Priority in Demand Registrations. If a registration pursuant to
Section 1.1 (including any Take-Down Transaction) involves an underwritten
offering, and the managing underwriter (or, in the case of an offering which is
not underwritten, a nationally recognized investment banking firm) shall advise
the Company in writing (with a copy to each Person requesting registration of
Registrable Securities) that, in its opinion, the number of securities
requested, and otherwise proposed to be included in such registration, exceeds
the number which can be sold in such offering without materially and adversely
affecting the offering price, the Company shall include in such registration, to
the extent of the number which the Company is so advised can be sold in such
offering without such material adverse effect, first, the Registrable Securities
of the Stockholders, on a pro rata basis (based on the number of shares of
Registrable Securities owned by each such Stockholder), and second, the
securities, if any, being sold by the Company. Notwithstanding the foregoing,
the Management Stockholders shall not be entitled to participate in any such
registration requested by OTPP (including any Take-Down Transaction) to the
extent that the managing underwriter (or, in the case of an offering that is not
underwritten, a nationally recognized investment banking firm) shall determine
in good faith and in writing (with a copy to each affected Person requesting
registration of Registrable Securities), that the participation of management
would materially and adversely affect the marketability or offering price of the
securities being

3



--------------------------------------------------------------------------------



 



sold in such registration, it being understood that the Company shall include in
such registration that number of shares of the Management Stockholders which can
be sold in such offering without materially and adversely affecting the
marketability or offering price of the other securities to be sold in such
registration. In the event of any such determination under this Section 1.4, the
Company shall give the affected holders of Registrable Securities notice of such
determination in lieu of the notice otherwise required under Section 1.1.
     1.5 Right to Withdraw. OTPP shall have the right to withdraw its request to
effect registration of Registrable Securities owned by OTPP and any Management
Stockholder shall have the right to withdraw its request for inclusion of
Registrable Securities in any registration statement pursuant to Section 1.1 at
any time prior to the effective date of such registration statement by giving
written notice to the Company of its request to withdraw. Upon receipt of
notices from OTPP and all Management Stockholders that have requested inclusion
of Registrable Securities to such effect, the Company shall cease all efforts to
obtain effectiveness of the applicable registration statement.
     2. Incidental Registrations. If the Company at any time proposes to
register any of its equity securities under the Securities Act for its own
account (including, but not limited to, a shelf registration statement on Form
S-3, but other than pursuant to a registration on Form S-4 or S-8 or any
successor form, then the Company shall give prompt written notice (but in no
event less than 20 days prior to the initial filing with respect thereto) to all
holders of Registrable Securities regarding such proposed registration. Upon the
written request of any such holder made within 20 days after the receipt of any
such notice (which request shall specify the number of Registrable Securities
intended to be disposed of by such holder and the intended method or methods of
disposition thereof), the Company shall use its best efforts to effect the
registration under the Securities Act of such Registrable Securities on a pro
rata basis in accordance with such intended method or methods of disposition;
provided that:
     (a) (i) the Company shall not include Registrable Securities in such
proposed registration to the extent that the Board shall have determined, after
consultation with the managing underwriter for such offering, that it would
materially and adversely affect the offering price to include any Registrable
Securities in such registration and (ii) the Company shall not include
Registrable Securities of any Management Stockholder in any proposed
registration pursuant to this Section 2 to the extent that the managing
underwriter (or, in the case of an offering that is not underwritten, a
nationally recognized investment banker) shall determine in good faith that the
participation of such Management Stockholder would materially and adversely
affect the marketability or the offering price of the securities being sold in
such registration; and provided, further, that in the event of any such
determination under clause (i) or (ii), the Company shall give the

4



--------------------------------------------------------------------------------



 



affected holders of Registrable Securities notice of such determination in lieu
of the notice otherwise required by the first sentence of this Section 2;
     (b) if, at any time after giving written notice (pursuant to this
Section 2) of its intention to register equity securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register such
equity securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, thereupon, shall not
be obligated to register any Registrable Securities in connection with such
registration (but shall nevertheless pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of OTPP that a
registration be effected under Section 1.1; and
     (c) if in connection with a registration pursuant to this Section 2, the
managing underwriter of such registration (or, in the case of an offering that
is not underwritten, a nationally recognized investment banking firm) shall
advise the Company in writing (with a copy to each holder of Registrable
Securities requesting registration thereof) that the number of securities
requested and otherwise proposed to be included in such registration exceeds the
number which can be sold in such offering without materially and adversely
affecting the offering price of the securities being sold in such registration,
then in the case of any registration pursuant to this Section 2, the Company
shall include in such registration to the extent of the number which the Company
is so advised can be sold in such offering without such material adverse effect,
of first, the securities, if any, being sold by the Company, and second, the
Registrable Securities of the Stockholders, on a pro rata basis (based on the
number of shares of Registrable Securities owned by each such Stockholder).
          The Company shall pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 2; provided that each seller of Registrable Securities shall pay (a) all
Registration Expenses to the extent required to be paid by such seller under
applicable law and (b) its pro rata share (based on the number of Registrable
Securities included in such offering) of all underwriting discounts and
commissions and transfer taxes, if any. No registration effected under this
Section 2 shall relieve the Company from its obligation to effect registrations
under Section 1.1.
     3. Registration Procedures. Subject to Section 1.1(b), if and whenever the
Company is required to use its best efforts to effect the registration of any
Registrable Securities under the Securities Act pursuant to Sections 1.1 or 2,
the Company shall promptly:

5



--------------------------------------------------------------------------------



 



     (a) prepare, and as soon as practicable, but in any event within 60 days
thereafter, file with the Commission, a registration statement with respect to
such Registrable Securities, make all required filings with the NASD and use its
best efforts to cause such registration statement to become and remain effective
as soon as practicable;
     (b) prepare and promptly file with the Commission such amendments and
post-effective amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for so long as is required to comply with the
provisions of the Securities Act and to complete the disposition of all
securities covered by such registration statement in accordance with the
intended method or methods of disposition thereof, but (other than in the case
of a Shelf Registration Statement) in no event for a period of more than six
months after such registration statement becomes effective;
     (c) furnish copies of all documents proposed to be filed with the
Commission in connection with such registration to (i) counsel selected by OTPP,
and which counsel may also be counsel to the Company, and (ii) each seller of
Registrable Securities (and, if so requested by any such seller, counsel to such
seller) (or in the case of the initial filing of a registration statement,
within five Business Days of such initial filing) and such documents shall be
subject to the review of such counsel (which shall be reasonably prompt);
provided that the Company shall not file any registration statement or any
amendment or post-effective amendment or supplement to such registration
statement or the prospectus used in connection therewith to which such counsel
shall have reasonably objected on the grounds that such registration statement
amendment, supplement or prospectus does not comply (explaining why) in all
material respects with the requirements of the Securities Act or of the rules or
regulations thereunder;
     (d) furnish to each seller of Registrable Securities, without charge, such
number of conformed copies of such registration statement and of each such
amendment and supplement thereto (in each case including all exhibits and
documents filed therewith) and such number of copies of the prospectus included
in such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
such other documents, as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller in
accordance with the intended method or methods of disposition thereof;

6



--------------------------------------------------------------------------------



 



     (e) use its best efforts to register or qualify such Registrable Securities
covered by such registration statement under the securities or blue sky laws of
such jurisdictions as each seller shall reasonably request, and do any and all
other acts and things which may be necessary or advisable to enable such seller
to consummate the disposition of such Registrable Securities in such
jurisdictions in accordance with the intended method or methods of disposition
thereof; provided that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it is not so qualified, subject itself to taxation in any jurisdiction
wherein it is not so subject, or take any action which would subject it to
general service of process in any jurisdiction wherein it is not so subject;
     (f) use its best efforts to cause all Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
by virtue of the business and operations of the Company to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;
     (g) in any underwritten offering, furnish to OTPP:
     (i) an opinion of counsel for the Company experienced in securities law
matters, dated the effective date of the registration statement (and, if such
registration includes an underwritten public offering, the date of the closing
under the underwriting agreement), and
     (ii) a “comfort” letter (unless the registration is pursuant to Section 2
and such a letter is not otherwise being furnished to the Company), dated the
effective date of such registration statement (and if such registration includes
an underwritten public offering, dated the date of the closing under the
underwriting agreement), signed by the independent public accountants who have
issued an audit report on the Company’s financial statements included in the
registration statement,
covering such matters as are customarily covered in opinions of counsel and in
accountants’ letters delivered to the underwriters in underwritten public
offerings of securities and such other matters as OTPP may reasonably request;
     (h) promptly notify each seller of any Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
or existence of any fact as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to

7



--------------------------------------------------------------------------------



 



make the statements therein not misleading in light of the circumstances then
existing, (i) in the case of a Shelf Registration Statement, if a Stockholder
has provided notice of an intent to sell, within five Business Days of such
notice and (ii) in the case of any other registration statement hereunder, as
promptly as is practicable but in any event, no later than 30 days after such
notice (except in the case of clause (i) or (ii) to the extent the Company
delivers a Material Event Notice, in which case such period may be up to 60 days
but shall end upon public disclosure of the material transaction which
necessitated such Material Event Notice), prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;
     (i) otherwise comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable and in any event within 16 months after the effective date of the
registration statement, an earnings statement of the Company (in form complying
with the provisions of Rule 158 under the Securities Act) covering the period of
at least 12 months, but not more than 18 months, beginning with the first month
after the effective date of such registration statement;
     (j) notify each seller of any Registrable Securities covered by such
registration statement (i) when the prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to such registration
statement or any post-effective amendment, when the same has become effective,
(ii) of the receipt by the Company of any comments from the Commission or of any
request by the Commission for amendments or supplements to such registration
statement or to amend or to supplement such prospectus or for additional
information, (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of such registration statement or the initiation of
any proceedings for that purpose and (iv) of the suspension of the qualification
of such securities for offering or sale in any jurisdiction, or of the
institution of any proceedings for any of such purposes;
     (k) use every reasonable effort to obtain the lifting of any stop order
that might be issued suspending the effectiveness of such registration statement
at the earliest possible moment;
     (l) use its best efforts (i) (A) to list such Registrable Securities on any
securities exchange on which the equity securities of the Company are then
listed or, if no such equity securities are then listed, on an exchange selected
by the

8



--------------------------------------------------------------------------------



 



Company, if such listing is then permitted under the rules of such exchange, or
(B) if such listing is not practicable, to secure designation of such securities
as a NASDAQ “national market system security” within the meaning of Rule 11Aa2-1
under the Exchange Act or, failing that, to secure NASDAQ authorization for such
Registrable Securities, and, without limiting the foregoing, to arrange for at
least two market makers to register as such with respect to such Registrable
Securities with the NASD, and (ii) to provide an independent transfer agent and
registrar for such Registrable Securities not later than the effective date of
such registration statement and to instruct such transfer agent (A) to release
any stop transfer order with respect to the certificates with respect to the
Registrable Securities being sold and (B) to furnish certificates without
restrictive legends representing ownership of the shares being sold, in such
denominations requested by the sellers of the Registrable Securities or the lead
underwriter;
     (m) enter into such agreements and take such other actions as the sellers
of Registrable Securities or the underwriters reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities,
including, without limitation, preparing for, and participating in, such number
of “road shows” and all such other customary selling efforts as the underwriters
reasonably request in order to expedite or facilitate such disposition;
     (n) furnish to any holder of such Registrable Securities on a confidential
basis such information and assistance as such holder may reasonably request in
connection with any “due diligence” effort which such seller deems appropriate;
     (o) cooperate with each seller of Registrable Securities and each
underwriter and their respective counsel in connection with any filings required
to be made with the NASD, New York Stock Exchange, or any other securities
exchange on which such Registrable Securities are traded or will be traded;
     (p) cooperate with the sellers of the Registrable Securities and the
managing underwriter to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of each seller of Registrable Securities at least five business
days prior to any sale of Registrable Securities and instruct any transfer agent
and registrar of Registrable Securities to release any stop transfer orders in
respect thereof;
     (q) cause its officers and employees to participate in, and to otherwise
facilitate and cooperate with the preparation of the registration statement and

9



--------------------------------------------------------------------------------



 



prospectus and any amendments or supplements thereto (including participating in
meetings, drafting sessions and due diligence sessions) taking into account the
Company’s business needs; and
     (r) use its best efforts to take all other steps necessary to effect the
registration of such Registrable Securities contemplated hereby.
          As a condition to its registration of Registrable Securities of any
prospective seller, the Company may require such seller of any Registrable
Securities as to which any registration is being effected to execute
powers-of-attorney, custody arrangements and other customary agreements
appropriate to facilitate the offering and to furnish to the Company such
information regarding such seller, its ownership of Registrable Securities and
the disposition of such Registrable Securities as the Company may from time to
time reasonably request in writing and as shall be required by law in connection
therewith. Each such holder agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such holder not materially misleading.
          The Company agrees not to file or make any amendment to any
registration statement with respect to any Registrable Securities, or any
amendment of or supplement to the prospectus used in connection therewith, which
refers to any holder of Registrable Securities, or otherwise identifies any
holder of Registrable Securities as the holder of any Registrable Securities,
without the consent of such holder, such consent not to be unreasonably withheld
or delayed, unless such disclosure is required by law, in which case the Company
will provide written notice to such holder no less than five days prior to such
amendment of or supplement to the prospectus.
          By acquisition of Registrable Securities, each holder of such
Registrable Securities shall be deemed to have agreed that upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 3(h), such holder will promptly discontinue such holder’s disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(h). If so directed
by the Company, each holder of Registrable Securities will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
in such holder’s possession of the prospectus covering such Registrable
Securities at the time of receipt of such notice. In the event that the Company
shall give any such notice, the period mentioned in Section 3(a) shall be
extended by the number of days during the period from and including the date of
the giving of such notice to and including the date when each seller of any
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 3(h).

10



--------------------------------------------------------------------------------



 



     4. Underwritten Offerings.
     4.1 Underwriting Agreement. If requested by the underwriters for any
underwritten offering pursuant to a registration requested under Section 1.1 or
2 (including any Take-Down Transaction), the Company shall enter into an
underwriting agreement with the underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the underwriters and to
OTPP. Any such underwriting agreement shall contain such representations and
warranties by the Company and such other terms and provisions as are customarily
contained in agreements of this type, including, without limitation, indemnities
to the effect and to the extent provided in Section 8. Each holder of
Registrable Securities to be distributed by such underwriter who owns 10% of
more of the Common Stock of the Company (computed on a fully diluted basis) at
the time of such offering and any other holders of Registrable Securities
requested by such underwriter shall be a party to such underwriting agreement
and may, at such holder’s option, require that any or all of the representations
and warranties by, and the agreements on the part of, the Company to and for the
benefit of such underwriters be made to and for the benefit of such holder of
Registrable Securities and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement shall also be
conditions precedent to the obligations of such holder of Registrable
Securities. No Stockholder in its capacity as stockholder and/or controlling
person (but not in his or her capacity as a director or officer of the Company,
if applicable) shall be required by any underwriting agreement to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
holder, the ownership of such holder’s Registrable Securities and such holder’s
intended method or methods of disposition and any other representation required
by law or to furnish any indemnity to any Person which is broader than the
indemnity furnished by such holder pursuant to Section 8.2.
     4.2 Selection of Underwriters. If the Company at any time proposes to
register any of its securities under the Securities Act for sale for its own
account pursuant to an underwritten offering, the Company will have the right to
select the managing underwriter (which shall be of nationally recognized
standing) to administer the offering, with the consent of OTPP, such consent not
to be unreasonably withheld. Notwithstanding the foregoing sentence, whenever a
registration requested pursuant to Section 1.1 is for an underwritten offering,
OTPP will have the right to select the managing underwriter (which shall be of
nationally recognized standing) to administer the offering, but only with the
approval of the Company, such approval not to be unreasonably withheld.

11



--------------------------------------------------------------------------------



 



     5. Holdback Agreements.
     (a) If and whenever the Company proposes to register any of its equity
securities under the Securities Act for its own account (other than pursuant to
(i) a registration on Form S-4 or S-8 or any successor form or (ii) a
registration of securities which are a combination of debt and equity) or is
required to use its best efforts to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 1.1 or 2, each holder of
Registrable Securities agrees by acquisition of such Registrable Securities not
to effect any offer, sale or distribution, including any sale pursuant to
Rule 144 under the Securities Act, or to request registration under Section 1.1
of any Registrable Securities within seven days prior to the reasonably expected
effective date of the contemplated registration statement and during the period
beginning on the effective date of the registration statement relating to such
registration (the “Trigger Date”) and until 90 days (unless advised by the
managing underwriter that a longer period, not to exceed 180 days, is required,
or such shorter period as the managing underwriter for any underwritten offering
may agree) after the Trigger Date, except as part of such registration or
unless, in the case of a sale or distribution not involving a public offering,
the transferee agrees in writing to be subject to this Section 5, even if such
Registrable Securities cease to be Registrable Securities upon such transfer;
provided that, with respect to any Shelf Registration Statement, the Trigger
Date shall be the pricing of any offering made under such registration
statement. If requested by such managing underwriter, each holder of Registrable
Securities agrees to execute an agreement to such effect with the Company and
consistent with such managing underwriter’s customary form of holdback
agreement.
     (b) The Company agrees not to effect any public offer, sale or distribution
of its equity securities or securities convertible into or exchangeable or
exercisable for any of such securities within seven days prior to the reasonably
expected effective date of the contemplated registration statement and during
the period beginning on the Trigger Date and until 90 days (or such longer
period, not to exceed 180 days, which may be required by the managing
underwriter, or such shorter period as the managing underwriter may agree) after
the Trigger Date with respect to any registration statement filed pursuant to
Section 1.1 (except (i) as part of such registration, (ii) as permitted by any
related underwriting agreement, (iii) pursuant to an employee equity
compensation plan, (iv) pursuant to an acquisition or strategic relationship,
bank or equipment financing or similar transaction, (v) pursuant to a
registration on Form S-4 or S-8 or any successor form and (vi) pursuant to a
registration of securities which are a combination of debt and equity; provided
that, with respect to any Shelf Registration Statement, the Trigger Date shall
be the pricing of any offering made under such registration statement. In
addition, if, and to the extent requested by the managing

12



--------------------------------------------------------------------------------



 



underwriter, the Company shall use its best efforts to cause each holder (other
than any holder already subject to Section 5(a)) of its equity securities or any
securities convertible into or exchangeable or exercisable for any of such
securities, whether outstanding on the date of this Agreement or issued at any
time after the date of this Agreement (other than any such securities acquired
in a public offering), to agree not to effect any such public sale or
distribution of such securities during such period, except as part of any such
registration if permitted, and to cause each such holder to enter into an
agreement to such effect with the Company and consistent with such managing
underwriter’s customary form of holdback agreement.
     6. Preparation; Reasonable Investigation. In connection with the
preparation and filing of each registration statement registering Registrable
Securities under the Securities Act, the Company shall give counsel referred to
in clause (c) of Section 3 the opportunity to participate in the preparation of
such registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and shall give
such counsel access to the financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries and opportunities
to discuss the business of the Company with its officers and the independent
public accountants who have issued audit reports on its financial statements in
each case as shall be reasonably requested by such counsel in connection with
such registration statement.
     7. No Grant of Future Registration Rights. The Company shall not grant any
other demand or incidental registration rights to any other Person without the
prior written consent of OTPP.
     8. Indemnification.
     8.1 Indemnification by the Company. In the event of any registration of any
Registrable Securities pursuant to this Agreement, the Company shall indemnify,
defend and hold harmless (a) each seller of such Registrable Securities, (b) the
directors, members, stockholders, officers, partners, employees, agents and
Affiliates of such seller, (c) each Person who participates as an underwriter in
the offering or sale of such securities and (d) each person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any of the foregoing (“Controlling Persons”) against any
and all losses, claims, damages or liabilities (or actions or proceedings in
respect thereof), jointly or severally, directly or indirectly, based upon or
arising out of (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement under which such
Registrable Securities were registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein or used in
connection with the offering of securities covered thereby, or any amendment or
supplement thereto, or (ii) any omission

13



--------------------------------------------------------------------------------



 



or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and the Company will
reimburse each such indemnified party for any legal or any other expenses
reasonably incurred by them in connection with enforcing its rights hereunder or
under the underwriting agreement entered into in connection with such offering
or investigating, preparing, pursuing or defending any such loss, claim, damage,
liability, action or proceeding, except insofar as any such loss, claim, damage,
liability, action, proceeding or expense arises out of or is based upon an
untrue statement of a material fact or omission of a material fact made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by such seller or any of its
Controlling Persons expressly for use in the preparation thereof in accordance
with the second sentence of Section 8.2. Such indemnity shall remain in full
force and effect, regardless of any investigation made by such indemnified party
and shall survive the transfer of such Registrable Securities by such seller. If
the Company is entitled to, and does, assume the defense of the related action
or proceedings provided herein, then the indemnity agreement contained in this
Section 8.1 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, action or proceeding if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld or delayed).
     8.2 Indemnification by the Sellers. It shall be a condition to including
any Registrable Securities in any registration statement filed pursuant to
Section 1.1, or 2 (including any Take-Down Transaction) that the Company shall
have received an undertaking satisfactory to it from each of the prospective
sellers of such Registrable Securities to indemnify and hold harmless,
severally, not jointly, in the same manner and to the same extent as set forth
in Section 8.1, the Company, its directors, officers, employees, agents and each
person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) the Company, with respect to any
statement of a material fact or alleged statement of a material fact in or
omission of a material fact or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, but only to the
extent such statement or alleged statement or such omission or alleged omission
was made in reliance upon and in conformity with written information furnished
to the Company by such seller expressly for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement. The Company and the holders of the
Registrable Securities in their capacities as stockholders and/or controlling
persons (but not in their capacities as managers of the Company) hereby
acknowledge and agree that, unless otherwise expressly agreed to in writing by
such holders, the only information furnished or to be furnished to the Company
for use in any registration statement or prospectus relating to the Registrable
Securities or in any amendment, supplement or preliminary materials associated
therewith are statements specifically

14



--------------------------------------------------------------------------------



 



relating to (a) transactions between such holder and its Affiliates, on the one
hand, and the Company and/or its subsidiaries, on the other hand, (b) the
beneficial ownership of shares of Common Stock by such holder and its Affiliates
and (c) the name and address of such holder. If any additional information about
such holder or the plan of distribution (other than for an underwritten
offering) is required by law to be disclosed in any such document, then such
holder shall not unreasonably withhold its agreement referred to in the
immediately preceding sentence of this Section 8.2. Such indemnity shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Company or any such director, officer or controlling person and shall
survive the transfer of such Registrable Securities by such seller. The
indemnity agreement contained in this Section 8.2 shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, action or
proceeding if such settlement is effected without the consent of such seller
(which consent shall not be unreasonably withheld or delayed). The indemnity
provided by each seller of Registrable Securities under this Section 8.2 shall
be limited in amount to the net amount of proceeds (i.e., net of expenses,
underwriting discounts and commissions) actually received by such seller from
the sale of Registrable Securities pursuant to such registration statement.
     8.3 Notices of Claims, etc. Promptly after receipt by an indemnified party
of notice of the commencement of any action or proceeding involving a claim
referred to in the preceding paragraphs of this Section 8, such indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the indemnifying party of the commencement of such
action or proceeding; provided that the failure of any indemnified party to give
notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 8, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate therein and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified, to the extent that it may wish, with counsel reasonably satisfactory
to such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof except for the reasonable fees and expenses of any counsel
retained by such indemnified party to monitor such action or proceeding.
Notwithstanding the foregoing, if such indemnified party reasonably determines,
based upon advice of independent counsel, that a conflict of interest may exist
between the indemnified party and the indemnifying party with respect to such
action and that it is advisable for such indemnified party to be represented by
separate counsel, such indemnified party may retain other counsel, reasonably
satisfactory to the indemnifying party, to represent such indemnified party, and
the indemnifying party shall pay all reasonable fees and expenses of such
counsel. No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of such indemnified party, which consent shall
not be

15



--------------------------------------------------------------------------------



 



unreasonably withheld, consent to entry of any judgment or enter into any
settlement unless such judgment, compromise or settlement (i) includes as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation, (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party and
(iii) does not require any action other than the payment of money by the
indemnifying party.
     8.4 Other Indemnification. Indemnification similar to that specified in the
preceding paragraphs of this Section 8 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration (other than under the Securities Act) or other
qualification of such Registrable Securities under any federal or state law or
regulation of any governmental authority.
     8.5 Indemnification Payments. Any indemnification required to be made by an
indemnifying party pursuant to this Section 8 shall be made by periodic payments
to the indemnified party during the course of the action or proceeding, as and
when bills are received by such indemnifying party with respect to an
indemnifiable loss, claim, damage, liability or expense incurred by such
indemnified party.
     8.6 Other Remedies. If for any reason any indemnification specified in the
preceding paragraphs of this Section 8 is unavailable, or is insufficient to
hold harmless an indemnified party, other than by reason of the exceptions
provided therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such losses, claims,
damages, liabilities, actions, proceedings or expenses in such proportion as is
appropriate to reflect the relative benefits to and faults of the indemnifying
party on the one hand and the indemnified party on the other (taking into
account the portion of the proceeds of the offering realized by such party) and
the statements or omissions or alleged statements or omissions which resulted in
such loss, claim, damage, liability, action, proceeding or expense, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statements or omissions. The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 8.6 were to be determined by
pro rata allocation or by any other method of allocation which does not take
into account the equitable considerations referred to in the preceding sentence
of this Section 8.6. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Notwithstanding the other provisions of this

16



--------------------------------------------------------------------------------



 



Section 8, in respect of any claim for indemnification pursuant to this
Section 8, no indemnifying party (other than the Company) shall be required to
contribute pursuant to this Section 8.6 any amount in excess of (a) the net
proceeds (i.e., net of expenses, underwriting discounts and commissions)
received and retained by such indemnifying party from the sale of its
Registrable Securities covered by the applicable registration statement,
preliminary prospectus, final prospectus, or supplement or amendment thereto,
filed pursuant hereto, deducting therefrom, in the case of the Management
Stockholders, the price paid by the Management Stockholders to acquire the
equity securities of the Company pursuant to the exercise of options, minus (b)
any amounts previously paid by such indemnifying party pursuant to this
Section 8 in respect of such claim. No party shall be liable for contribution
under this Section 8.6 except to the extent and under such circumstances as such
party would have been liable for indemnification under this Section 8 if such
indemnification were enforceable under applicable law.
     9. Representations and Warranties. Each Stockholder represents and warrants
to the Company and each other Stockholder that:
     (a) such Stockholder has the power, authority and capacity (or, in the case
of any Stockholder that is a corporation, limited liability company or limited
partnership, all corporate, limited liability company or limited partnership
power and authority, as the case may be) to execute, deliver and perform this
Agreement;
     (b) in the case of a Stockholder that is a corporation, limited liability
company or limited partnership, the execution, delivery and performance of this
Agreement by such Stockholder has been duly and validly authorized and approved
by all necessary corporate, limited liability company or limited partnership
action, as the case may be;
     (c) this Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a valid and legally binding obligation of such
Stockholder, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity; and
     (d) the execution, delivery and performance of this Agreement by such
Stockholder does not and will not violate the terms of or result in the
acceleration of any obligation under (i) any material contract, commitment or
other material instrument to which such Stockholder is a party or by which such
Stockholder is bound or (ii) in the case of a Stockholder that is a corporation,
limited liability company or limited partnership, the certificate of
incorporation, certificate of formation, certificate of limited partnership,
by-laws, limited liability company agreement or limited partnership agreement,
as the case may be.

17



--------------------------------------------------------------------------------



 



     10. Definitions. For purposes of this Agreement, the following terms shall
have the following respective meanings:
          Affiliate: a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.
          Board: the board of directors of the Company.
          Business Day: means any day on which banks are not required or
authorized to close in the City of New York.
          Commission: the Securities and Exchange Commission.
          Common Stock: the Class A Common Stock of the Company, par value $.01
per share, or any other securities of the Company or any other Person issued
with respect to such Class A Common Stock by way of a conversion, exchange,
replacement, stock dividend or stock split or other distribution in connection
with a combination of shares, conversion exchange, replacement,
recapitalization, merger, consolidation or other reorganization or otherwise.
          Deferred Share Agreements: the Deferred Share Agreements, dated of
even date herewith, between the Company and the other parties thereto.
          Exchange Act: the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder which shall
be in effect at the time.
          Exchange Agreements: the Exchange Agreements of even date herewith by
and between the Company and each of the Management Stockholders who are a party
to such Exchange Agreements, as the same may be amended, modified, supplemented
or restated from time to time.
          IPO: an underwritten initial public offering of Common Stock having an
aggregate offering value (measured by the Company’s proceeds before
underwriters’ discounts and selling commissions) of at least $150 million and
after which an established trading market exists for the Common Stock.
          Material Event Notice: a certificate signed by an authorized officer
of the Company stating that the Company has pending or in process, as of the
date of such certificate, a material transaction (including, but not limited to,
a financing transaction), the disclosure of which would, in the good faith
judgment of the Board, materially and adversely affect the Company.

18



--------------------------------------------------------------------------------



 



          Merger Agreement: the Agreement and Plan of Merger, dated as of
August 28, 2005, by and among DPC Newco Inc., the Company and Doane Pet Care
Company, as the same may be amended modified, supplemented or restated from time
to time.
          NASD: National Association of Securities Dealers, Inc.
          NASDAQ: the Nasdaq National Market.
          Person: an individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
          Registrable Securities: the shares of Common Stock beneficially owned
(within the meaning of Rule 13d-3 of the Exchange Act) by the Stockholders or
the Permitted Transferees (as such term is defined in Section 11.2), except for
any shares of Common Stock beneficially owned by a Management Stockholder that
(x) were issued to such Management Stockholder pursuant to an effective
registration statement under the Securities Act on Form S-8 or (y) may be sold
by such Management Stockholder pursuant to Rule 144(k) under the Securities Act.
As to any particular shares of Common Stock, such securities shall cease to be
Registrable Securities when (i) a registration statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such registration
statement, (ii) a registration statement on Form S-8 with respect to the sale of
such securities shall have become effective under the Securities Act, (iii) they
shall have been sold to the public pursuant to Rule 144 under the Securities
Act, (iv) they shall have been otherwise transferred other than to a Permitted
Transferee and subsequent disposition of them shall not require registration or
qualification of them under the Securities Act or any similar state law then in
force or (v) they shall have ceased to be outstanding. Any and all shares of
Common Stock which may be issued in respect of, in exchange for, or in
substitution for any Registrable Securities, whether by reason of any stock
split, stock dividend, reverse stock split, recapitalization, combination,
merger, consolidation or otherwise, shall also be “Registrable Securities”
hereunder.
          Registration Expenses: all fees and expenses incurred in connection
with the Company’s performance of or compliance with any registration pursuant
to this Agreement, including, without limitation, (i) registration, filing and
applicable Commission and NASD fees, (ii) fees and expenses of complying with
securities or blue sky laws, (iii) fees and expenses associated with listing
securities on an exchange or NASDAQ, (iv) word processing, duplicating and
printing expenses, (v) messenger and delivery expenses, (vi) transfer agents’,
trustees’, depositories’, registrars’ and fiscal agents’ fees, (vii) fees and
disbursements of counsel for the Company and of its independent public
accountants, including the expenses of any special audits or “cold

19



--------------------------------------------------------------------------------



 



comfort” letters required by, or incident to, such registration, (viii)
reasonable fees and disbursements of the counsel retained by the sellers of
Registrable Securities, which counsel shall be designated in the manner
specified in Section 3(c), and (ix) any fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding underwriting
discounts and commissions and transfer taxes, if any.
          Securities Act: the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations thereunder which shall
be in effect at the time.
          Stock Subscription Agreements: the Subscription Agreements, dated of
even date herewith, between Newco and the other parties thereto.
          Stockholders Agreement: the Stockholders Agreement, dated as of the
date hereof, as the same may be amended from time to time, among the Company,
OTPP, the Management Stockholders and the other parties thereto.
          Subsidiary: any entity a majority of whose outstanding voting
securities is owned, directly or indirectly, by the Company.
     11. Miscellaneous.
     11.1 Rule 144, etc. If the Company shall have filed a registration
statement pursuant to the requirements of Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act
relating to any class of equity securities, the Company shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and shall take such
further action as any holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (b) any successor rule or
regulation hereafter adopted by the Commission. Upon the request of any holder
of Registrable Securities, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements.
     11.2 Successors, Assigns and Transferees. This Agreement shall be binding
upon and inure to the benefit of and enforceable by the parties hereto and their
respective permitted successors, personal representatives and assigns under this
Section 11.2. The provisions of this Agreement which are for the benefit of a
holder of Registrable Securities shall be for the benefit of and enforceable by
any transferee of such Registrable Securities; provided that (i) such transferee
acquires such Registrable Securities in accordance with all of the terms of the
Stockholders Agreement and pursuant to an express assignment from the
transferor, and (ii) such transferee executes a joinder

20



--------------------------------------------------------------------------------



 



agreement agreeing to be bound by all of the transferor’s obligations hereunder,
including, without limitation, Section 5 hereof, copies of which shall have been
delivered to the Company (each such transferee, a “Permitted Transferee”).
Notwithstanding anything herein to the contrary, the Management Stockholders
must exercise all rights hereunder on behalf of any of their Permitted
Transferees and all other parties hereto shall be entitled to deal exclusively
with the Management Stockholders and rely on the consent, waiver or any other
action by the Management Stockholders as the consent, waiver or other action, as
the case may be, of any such Permitted Transferees of such Management
Stockholders.
     11.3 Stock Splits, etc. Each holder of Registrable Securities agrees that
it will vote to effect a stock split, reverse stock split, recapitalization or
combination with respect to any Registrable Securities in connection with any
registration of any Registrable Securities hereunder, or otherwise, if (i) the
managing underwriter shall advise the Company in writing (or, in connection with
an offering that is not underwritten, if an investment banker shall advise the
Company in writing) that in its opinion such a stock split, reverse stock split,
recapitalization or combination would facilitate or increase the likelihood of
success of the offering, and (ii) such stock split, reverse stock split,
recapitalization or combination does not impact the respective ownership
percentages of each such holder of Registrable Securities in the Company. The
Company shall cooperate in all respects in effecting any such stock split,
reverse stock split, recapitalization or combination.
     11.4 Amendment and Modification. This Agreement may be amended, waived,
modified or supplemented by the Company with the written consent of OTPP, the
Company and a majority (by number of shares) of any other holders of Registrable
Securities whose interests would be materially and adversely affected by such
amendment, modification or supplement or, to the extent (and only to the extent)
any particular holder of Registrable Securities would be uniquely and adversely
affected by a proposed amendment, modification or supplement, by such holder;
provided that the interests of any existing holders of Registrable Securities
shall not be materially and adversely affected by an amendment, modification or
supplement of this Agreement that provides for, or has the effect of providing
for, an additional grant of demand registration rights or of incidental
registration rights with a lower or the same priority as the rights held by such
existing holders of Registrable Securities, as long as any such grant of demand
registration rights or incidental registration rights with the same priority are
pari passu with those held by such existing holders of Registrable Securities;
provided, further, that, without limitation, the written consent of OTPP only
shall be required for an amendment to add an additional equity investor in the
Company with the same or inferior rights under this Agreement to the rights of
OTPP. The Company shall notify all Stockholders promptly after any such
amendment, modification or supplement shall have taken effect. Each holder of
Registrable Securities shall be bound by any such amendment, waiver,
modification or supplement authorized in accordance with this

21



--------------------------------------------------------------------------------



 



Section 11.4, whether or not such Registrable Securities shall have been marked
to indicate such amendment, waiver, modification or supplement. The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver. Except as otherwise expressly provided herein, no
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
     11.5 Additional Management Stockholders. Notwithstanding anything in this
Agreement to the contrary, the Company may, with the consent of OTPP (and only
the consent of OTPP), admit additional Management Stockholders to this Agreement
and amend Schedule A accordingly; provided that any such Management Stockholder
has become a party to the Stockholders Agreement and executes and delivers a
joinder agreement to this Agreement and such other agreements or documents as
may reasonably be requested by the Company.
     11.6 Governing Law; Jurisdiction. This Agreement and the rights and
obligations of the parties hereunder and the Persons subject hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Delaware, without giving effect to the choice of law principles
thereof. By execution and delivery of this Agreement, each party hereto
irrevocably submits to the exclusive jurisdiction of (a) the Supreme Court of
the State of New York, New York County and (b) the United States District Court
for the Southern District of New York, for purposes of any claim, action or
proceeding arising out of this Agreement or any other transaction contemplated
hereby. Each party hereto agrees to commence any such claim, action or
proceeding only in the United States District Court for the Southern District of
New York or, if such claim, action or proceeding cannot be brought in such court
for jurisdictional reasons, in the Supreme Court of the State of New York, New
York County. Each of the parties hereby waives, and agrees not to assert in any
such dispute, to the fullest extent permitted by applicable Law, any claim that
(a) such party is not personally subject to the jurisdiction of such courts, (b)
such party and such party’s property is immune from any legal process issued by
such courts or (c) any claim, action or proceeding commenced in such courts is
brought in an inconvenient forum. Each party hereto further agrees that service
of any process, summons, notice or document by U.S. registered mail to such
party’s address set forth in Section 11.8 shall be effective service of process
for any claim, action or proceeding with respect to any matters to which it has
submitted to jurisdiction in this Section 11.6 or otherwise.
     11.7 Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or

22



--------------------------------------------------------------------------------



 



enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
     11.8 Notices. All notices, requests, claims, demands, letters, waivers and
other communications permitted or required under this Agreement shall be in
writing and shall be deemed to be duly given if hand delivered to the persons
set forth below or if sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested, or by
telegram, telex or telecopy, receipt acknowledged, addressed as set forth below
or to such other person or persons and/or at such other address or addresses as
shall be furnished in writing by any party hereto to the other parties hereto.
Any such notice or communication shall be deemed to have been given as of the
date received, in the case of personal delivery, or on the date shown on the
receipt or confirmation therefor in all other cases:

         
 
  (i)   If to the Company, to it at:
 
       
 
      210 Westwood Place South, Suite 400
 
      Brentwood, Tennessee 37027
 
      Attention: Chief Executive Officer
 
      Telephone: (615) 373-7774
 
      Facsimile: (615) 309-1196
 
       
 
      with copies (which shall not constitute notice) to:
 
       
 
      Teachers’ Private Capital
 
      Ontario Teachers’ Pension Plan Board
 
      5650 Yonge Street
 
      Toronto, Ontario M2M 4H5 Canada
 
      Attention: Dean Metcalf
 
                           Michael Padfield, Esq.
 
      Telephone: (416) 730-6166
 
      Facsimile: (416) 730-5083
 
       
 
      and Debevoise & Plimpton LLP at its address set forth in clause
(iii) below.
 
       
 
  (ii)   If to a Management Stockholder, as provided on Schedule A.
 
       
 
  (iii)   If to OTPP, to it at:
 
       
 
      c/o Teachers’ Private Capital
 
      Ontario Teachers’ Pension Plan Board
 
      5650 Yonge Street

23



--------------------------------------------------------------------------------



 



         
 
      Toronto, Ontario M2M 4H5 Canada
 
      Attention: Dean Metcalf
 
                           Michael Padfield, Esq.
 
      Telephone: (416) 730-6166
 
      Facsimile: (416) 730-5083
 
       
 
      with a copy (which shall not constitute notice) to:
 
       
 
      Debevoise & Plimpton LLP
 
      919 Third Avenue
 
      New York, New York 10022
 
      Attention: Margaret A. Davenport, Esq.
 
      Telephone: (212) 909-6000
 
      Facsimile: (212) 909-6836

     11.9 Headings; Execution in Counterparts. The headings and captions
contained herein are for convenience of the parties only and shall not control
or affect the meaning or construction of any provision hereof. This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original and which together shall constitute one and the same instrument.
     11.10 Injunctive Relief. Each of the parties recognizes and agrees that
money damages may be insufficient and, therefore, in the event of a breach of
any provision of this Agreement, the aggrieved party may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of this Agreement. Such remedies
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which such party may have.
     11.11 Trial by Jury. EACH STOCKHOLDER HEREBY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     11.12 Term. This Agreement shall be effective as of the date hereof and
shall continue in effect thereafter until the earlier of (a) its termination by
the written consent of the parties hereto or their respective successors in
interest and (b) the date on which no Registrable Securities remain outstanding;
provided that, the parties’ respective rights and obligations under Section 8
shall survive the termination of this Agreement.
     11.13 Further Assurances. Subject to the specific terms of this Agreement,
each of the Company and the Stockholders shall make, execute, acknowledge and
deliver such other instruments and documents, and take all such other actions,
as may be reasonably

24



--------------------------------------------------------------------------------



 



required in order to effectuate the purposes of this Agreement and to consummate
the transactions contemplated hereby.
     11.14 Entire Agreement. This Agreement, the Merger Agreement, the
Stockholders Agreement, the Stock Subscription Agreements and, in the case of
any Management Stockholder, any employment agreement with the Company or any
Subsidiary, any Exchange Agreement, any Deferred Share Agreement and any stock
option agreement applicable to such Management Stockholder, constitute the
entire agreement and understanding of the parties hereto with respect to the
matters referred to herein. This Agreement and the agreements referred to in the
preceding sentence supersede all prior agreements and understandings among the
parties with respect to such matters. There are no representations, warranties,
promises, inducements, covenants or undertakings relating to the shares of
Common Stock, other than those expressly set forth or referred to herein, in the
Stockholders Agreement, the Stock Subscription Agreements or, in the case of any
Management Stockholder, any employment agreement with the Company or any
Subsidiary, any Exchange Agreement, any Deferred Share Agreement and any stock
option agreement applicable to such Management Stockholder.
[Remainder of page intentionally left blank]

25



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been signed by each of the
parties hereto, and shall be effective as of the date first above written.

                  DOANE PET CARE ENTERPRISES, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                ONTARIO TEACHERS’ PENSION PLAN BOARD    
 
           
 
  By:        
 
           
 
      Name: Glen Silvestri    
 
      Title: Portfolio Manager    
 
                MANAGEMENT STOCKHOLDER                   Douglas J. Cahill    

 



--------------------------------------------------------------------------------



 



Schedule A

              Management Stockholder   Address        
Douglas J. Cahill
  3510 Hampton Avenue, Nashville, Tennessee 37215        

 